Citation Nr: 1610811	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  07-38 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office, Atlanta Education Center in Atlanta, Georgia


THE ISSUE

Whether the Veteran is eligible for educational assistance benefits under Chapter 30, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2003 to December 2005.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

The Veteran was scheduled for an October 2013 Travel Board hearing but did not appear and has not contacted the VA as to good cause for his failure to appear and to request that the hearing be rescheduled.


FINDINGS OF FACT

1. The Veteran first entered active duty after June 30, 1985.

2. The Veteran served at least 30 months of his four-year obligation, and was discharged honorably as a conscientious objector.

3. Resolving any doubt in the Veteran's favor, his discharge as a conscientious objector was accomplished for the convenience of the Government.


CONCLUSION OF LAW

The criteria for basic eligibility for educational assistance under Chapter 30, Title 38, United States Code have been met.  38 U.S.C.A. §§ 3011, 5107(b) (West 2014); 38 C.F.R. § 21.7042  (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has appealed his denial of eligibility for education benefits under Chapter 30.

To establish eligibility for education benefits under Chapter 30, an individual must have first entered on active duty as a member of the armed forces after June 30, 1985.  38 U.S.C.A. § 3011(a)(1)(A) (West 2014); 38 C.F.R. § 21.7042(a)(1)  (2015).  In the case of an individual whose obligated period of active duty is three years or more, that individual also must have served an obligated period of active duty of at least three years of continuous active duty.  38 U.S.C.A. § 3011(a)(1)(A)(1) (West 2014).

In this case, the evidence indicates that the Veteran first entered on active duty in May 2003.  Therefore, he has satisfied the first prong of 38 U.S.C.A. § 3011.

An Enlistment/Reenlistment Document of the Armed Forces of the United States indicates that the Veteran enlisted in the Army for not less than four years.  However, the Veteran's DD Form 214 (Certificate of Release or Discharge from Active Duty) shows that he did not serve his obligated period of active duty.  Rather, he was discharged in December 2005. Thus, he served two years, seven months, and 12 days of a four-year enlistment.  Thus, the Veteran has failed to satisfy the second prong of 38 U.S.C.A. § 3011.

However, an individual who does not qualify for Chapter 30 benefits under the aforementioned provisions may be still be entitled if he was discharged or released from active duty early for the convenience of the Government, if, in the case of an individual with an obligated period of service of two years, the individual completes not less than 20 months of continuous active duty under that period of obligated service, or, in the case of an individual with an obligated period of service of at least three years, the individual completes not less than 30 months of continuous active duty under that period of obligated service .  38 U.S.C.A. § 3011(a)(1)(B) (West 2014).

As the Veteran served 31 months of his four-year obligated period of service, he meets the time requirement.  The remaining question then, is whether his early discharge was for the convenience of the Government.

The Veteran's DD Form 214 reflects that he was honorably discharged from service as a conscientious objector.  The Veteran contends that his discharge as a conscientious objector was done for the convenience of the Government, and thus he is eligible for educational assistance benefits under Chapter 30, Title 38, United States Code.

Army Regulation (AR) 600-43 pertains to the standards for processing conscientious objector applications.

According to AR 600-43, persons determined to meet the criteria for classification as a 1-0 conscientious objector normally will be discharged for the "convenience of the Government."   See AR 600-43, 3-1a.  A Class 1-0 conscientious objector is one who by reason of conscientious objection, sincerely objects to both combatant and non-combatant participation in military service.  32 C.F.R. § 1636.4 (2015).  Persons classified as 1-A-0 conscientious objectors, who wish to serve on active duty in a noncombat role, are not eligible for discharge under AR 600-43.    

Army Regulation 600-43 further states that for those discharged under the regulation, AR 600-43 should be cited as the authority for discharge and the proper separation program designator from AR 635-5-1 should be used.  See AR 600-43, 3-1a(1).  The separation code for "conscientious objector" for enlisted personnel according to AR 635-5-1 is "KCM."  AR 600-43 states that for each person discharged from active service because of conscientious objection under the regulation, AR 600-43 should be entered in item 25 of the DD-214 and AR 635-5-1 should be referenced for the information to be entered in items 26 and 28.  

On the Veteran's DD-214, AR 600-43 is listed in item 25, "KCM" is listed as the separation code in item 26, and "conscientious objector" is listed as the narrative reason for separation in item 28.  Therefore, the evidence supports the contention that the Veteran was discharged as a 1-0 conscientious objector.  

An email from the VA to an Army representative inquiring whether the Veteran's separation reason was "other" or "convenience of the government" received a reply simply that "code KCM is Other."  It appears that based on that reply, the Veteran was found ineligible for Chapter 30 education benefits.

However, the statement that KCM is an "other" separation appears to conflict with Army Regulation 600-43 that a 1-0 conscientious objector, who has a separation code of KCM under AR 635-5-1, normally will be discharged "for the convenience of the Government."  

No other documentation is of record suggesting that the Veteran's specific discharge was executed for any reason other than convenience of the Government, which AR 600-43 states is the usual discharge for a conscientious objector.

Therefore, resolving any doubt in the Veteran's favor, the Board finds he served at least 30 months of his four-year obligation and his honorable discharge as a conscientious objector was for the convenience of the Government.

Further, there is no evidence that the Veteran would be ineligible for benefits based on his character of discharge under 38 C.F.R. § 3.12.  The Veteran was honorably discharged according to his DD-214.  However, regardless of the character of discharge, benefits are not payable to service members released under certain conditions, including those discharged as "a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities."  38 U.S.C. § 5303(a); 38 C.F.R. § 3.12(c).  Notably, the VA Office of General Counsel has interpreted 38 C.F.R. § 3.12(c) to mean that a claimant who is discharged under honorable conditions as a conscientious objector is not thereby barred from eligibility for veteran's benefits unless, in addition to being a conscientious objector, the claimant also refused to perform military duty or refused to wear the uniform or otherwise to comply with lawful orders of competent military authorities.  O.G.C. Prec. 11-93 (Dec. 20, 1993).  There is no evidence of record suggesting the Veteran refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities prior to his discharge.

Based on the forgoing, and giving the Veteran the benefit of the doubt, the Board finds he is eligible for educational assistant benefits under Chapter 30, Title 38, United States Code.


ORDER

Eligibility for educational assistance benefits under Chapter 30, Title 38, United States Code, is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


